In an action to restrain the defendant municipality from clearing and rehabilitating a slum *890area as a project and for other relief, plaintiffs appeal from orders which deny their motion for a temporary injunction and which grant cross motions of the defendants and the interveners pursuant to rules 106, 112, and 113 of the Rules of Civil Practice dismissing the complaint, and from the judgment entered thereon dismissing the complaint. Orders and judgment unanimously affirmed, without costs, on the authority of Kashel v. Impellitteri (306 N. Y. 73). Present
— Nolan, P. J., Adel, MaeCrate, Schmidt and Murphy, JJ.